TABLE OF CONTENTS

Exhibit 10

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

EXECUTION VERSION

 

 

 

Published CUSIP Number: 42223BAA6

CREDIT AGREEMENT

Dated as of October 24, 2011

among

HEALTH NET, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

SUMITOMO MITSUI BANKING CORPORATION,

as Documentation Agent

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and as Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     5   

1.01

     Defined Terms.      5   

1.02

     Other Interpretive Provisions.      29   

1.03

     Accounting Terms.      29   

1.04

     Rounding.      30   

1.05

     References to Agreements and Laws.      30   

1.06

     Times of Day.      31   

1.07

     Letter of Credit Amounts.      31   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     31   

2.01

     Revolving Loans.      31   

2.02

     Borrowings, Conversions and Continuations of Loans      31   

2.03

     Letters of Credit.      32   

2.04

     Swing Line Loans.      40   

2.05

     Prepayments.      42   

2.06

     Termination or Reduction of Aggregate Commitments.      44   

2.07

     Repayment of Loans.      44   

2.08

     Interest.      44   

2.09

     Fees.      44   

2.10

     Computation of Interest and Fees.      45   

2.11

     Evidence of Debt.      45   

2.12

     Payments Generally; Administrative Agent’s Clawback.      46   

2.13

     Sharing of Payments by Lenders.      47   

2.16

     Increase in Commitments.      51   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     52   

3.01

     Taxes.      52   

3.02

     Illegality.      54   

3.03

     Inability to Determine Rates.      55   

3.04

     Increased Costs.      55   

3.05

     Funding Losses.      56   

3.06

     Mitigation Obligations; Replacement of Lenders.      57   

3.07

     Survival.      57   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     57   

4.01

     Conditions of Initial Credit Extension.      57   

4.02

     Conditions to all Credit Extensions.      59   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     59   

5.01

     Organization; Powers.      60   

5.02

     Authorization; Enforceability.      60   

5.03

     Governmental Approvals; No Conflicts.      60   

5.04

     Financial Condition; No Material Adverse Change.      60   

5.05

     Properties.      61   

5.06

     Litigation and Environmental Matters.      61   

5.07

     Compliance with Laws and Agreements.      61   

5.08

     Investment Company Status.      62   

5.09

     Taxes.      62   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.10

     ERISA.      62   

5.11

     Disclosure.      62   

5.12

     Federal Regulations.      62   

5.13

     Nature of Business.      63   

5.14

     Purpose of Loans and Letters of Credit.      63   

5.15

     Subsidiaries and Significant Subsidiaries.      63   

ARTICLE VI AFFIRMATIVE COVENANTS

     63   

6.01

     Financial Statements and Other Information.      64   

6.02

     Notices of Material Events.      66   

6.03

     Existence; Conduct of Business.      67   

6.04

     Payment of Obligations.      67   

6.05

     Maintenance of Properties; Insurance.      67   

6.06

     Books and Records; Inspection Rights.      67   

6.07

     Compliance with Laws and Agreements.      68   

6.08

     Use of Proceeds and Letters of Credit.      68   

6.09

     Maintenance of Accreditation, Etc.      68   

ARTICLE VII NEGATIVE COVENANTS

     68   

7.01

     Financial Covenants.      68   

7.02

     Subsidiary Indebtedness.      68   

7.03

     Liens.      69   

7.04

     Fundamental Changes.      70   

7.05

     Transactions with Affiliates.      71   

7.06

     Restrictive Agreements.      71   

7.07

     Nature of Business.      71   

7.08

     Advances, Investments and Loans.      72   

7.09

     Restricted Payments.      72   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     73   

8.01

     Events of Default.      73   

8.02

     Remedies Upon Event of Default.      75   

8.03

     Application of Funds.      75   

ARTICLE IX ADMINISTRATIVE AGENT

     76   

9.01

     Appointment and Authority.      76   

9.02

     Rights as a Lender.      77   

9.03

     Exculpatory Provisions.      77   

9.04

     Reliance by Administrative Agent.      78   

9.05

     Delegation of Duties.      78   

9.06

     Resignation by Administrative Agent.      78   

9.07

     Non-Reliance on Administrative Agent and Other Lenders.      79   

9.08

     No Other Duties, Etc.      79   

9.09

     Administrative Agent May File Proofs of Claim.      80   

ARTICLE X MISCELLANEOUS

     80   

10.01

     Amendments, Etc.      80   

10.02

     Notices; Effectiveness; Electronic Communication.      82   

10.03

     No Waiver; Cumulative Remedies.      84   

10.04

     Expenses; Indemnity; Damage Waiver.      84   

10.05

     Payments Set Aside.      86   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.06

     Successors and Assigns.      86   

10.07

     Confidentiality.      90   

10.08

     Set-off.      91   

10.09

     Interest Rate Limitation.      91   

10.10

     Counterparts.      91   

10.11

     Integration.      92   

10.12

     Survival of Representations and Warranties.      92   

10.13

     Severability.      92   

10.14

     Replacement of Lenders.      92   

10.15

     Governing Law; Jurisdiction, Etc.      93   

10.16

     Waiver of Right to Trial by Jury.      94   

10.18

     USA PATRIOT Act Notice.      95   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

1.01(a)

     Existing Letters of Credit

1.01(b)

     Investment Guidelines

2.01

     Commitments and Applicable Percentages

5.15

     Subsidiaries and Significant Subsidiaries

7.02

     Indebtedness Existing on the Closing Date

7.03

     Liens Existing on the Closing Date

7.06

     Existing Restrictive Agreements

7.08

     Existing Investments

10.02

     Certain Addresses for Notices

EXHIBITS

A

     Form of Loan Notice

B

     Form of Swing Line Loan Notice

C

     Form of Prepayment Notice

D-1

     Form of Revolving Note

D-2

     Form of Swing Line Note

E

     Form of Compliance Certificate

F

     Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 24, 2011 among HEALTH NET,
INC., a Delaware corporation (the “Borrower”), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The Borrower has requested that the Lenders provide $600,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or all or substantially all of the
Voting Stock of another Person (or substantially all of the Voting Stock of
another Person which is not a Subsidiary then owned by Persons other than the
Borrower and its Subsidiaries), in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated
September 15, 2011 among the Borrower, the Administrative Agent and MLPFS.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Closing Date is SIX HUNDRED
MILLION DOLLARS ($600,000,000).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended from time to time.

“Applicable Percentage” means with respect to any Lender at any time, the
percentages (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 

Pricing Tier

  

Consolidated

Leverage Ratio

   Facility Fee     Letter of Credit Fee     Eurodollar
Rate Loans     Base Rate Loans   1    > 2.50:1.0      0.45 %      2.05 %     
2.05 %      1.05 %  2   

< 2.50:1.0

but > 2.00:1.0

     0.375 %      1.875 %      1.875 %      0.875 %  3   

< 2.00:1.0

but > 1.50:1.0

     0.35 %      1.65 %      1.65 %      0.65 %  4    < 1.50:1.0      0.30 %   
  1.45 %      1.45 %      0.45 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date such Compliance Certificate is
delivered in accordance with Section 6.01(c), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c) for the fiscal
quarter ending March 31, 2012 shall be determined based upon Pricing Tier 2.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, each in its capacity as a joint lead arranger and joint book runner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent and consistent with this Agreement.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the date hereof and (b) in respect of any Synthetic Lease, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP as in effect on the date hereof if such lease were
accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Available Amounts” means, as of any date of determination, the sum of
(i) Available Cash and (ii) the aggregate amount of the following for all
Subsidiaries of the Borrower that are not HMO Subsidiaries or Insurance
Subsidiaries: (a) unrestricted cash, (b) cash equivalents and (c) short-term
investments held for sale and accounted for as “current assets” on the balance
sheet of such Subsidiary, which in each case are readily marketable and
available for the immediate payment or repayment of Indebtedness as of such date
of determination.

“Available Cash” means, as of any date of determination, the aggregate amount of
all of the Borrower’s (on an unconsolidated basis) (a) unrestricted cash,
(b) cash equivalents and (c) short-term investments held for sale and accounted
for as “current assets” on the balance sheet of the Borrower, which in each case
are readily marketable and available for the immediate payment or repayment of
Indebtedness as of such date of determination.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate in effect for a one-month
Interest Period plus 1.00%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan or any Base Rate Loan
bearing interest at a rate based on the Eurodollar Rate, means any such day that
is also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP as in effect on the date
hereof, is required to be accounted for as a capital lease on the balance sheet
of that Person and the amount of Indebtedness represented by such obligation
shall be the capitalized amount of such obligations determined in accordance
with GAAP as in effect on the date hereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if any L/C Issuer or the
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) any L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Collateralized Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is cash collateralized through the deposit of cash or other
assets into a trust or securities account, with the understanding that, upon
receipt of certain ratings with respect to such Indebtedness, such cash or
assets be utilized to make redemption payments (which will include payment of
outstanding principal, accrued interest and premium) on such Indebtedness, and
otherwise acceptable to the Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Stock that such person or group
has the right to acquire (such right, an “Option Right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty-five percent (35%) of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

Notwithstanding the foregoing, “Option Right” shall not include any Capital
Stock which any person or group has a right to acquire as a result of a merger
or acquisition agreement and the Borrower shall not be deemed to have beneficial
ownership of Capital Stock of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Capital Expenditures” means, for any period, all cash payments for
capital expenditures of the Borrower and the Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP; provided, however,
that Consolidated Capital Expenditures shall not include (a) expenditures of
insurance proceeds or proceeds of or from eminent domain or casualty events or
which constitute the reinvestment of the net cash proceeds of asset dispositions
not prohibited hereunder, (b) amounts financed other than by Loans hereunder
(but including principal amounts paid in respect of any such financed amounts
unless such principal amounts are refinanced other than by Loans hereunder, are
financed or refinanced with issuances of Capital Stock or are repaid with asset
sale proceeds, insurance proceeds or proceeds of or from eminent domain or
casualty events), (c) expenditures which constitute Permitted Acquisitions and
(d) expenditures with proceeds of issuances of Capital Stock or capital
contributions.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period and any other interest or financing fee, charge, cost or
expense for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, (iv) other costs and expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (including, without
limitation, the granting of stock options, restricted stock units or other
similar equity rewards and the write down or impairment of assets or intangibles
(including any write down of goodwill or other assets pursuant to FASB ASC 805
or 350 or write offs or write downs relating to discontinued operations pursuant
to FASB ASC 360)), (v) other costs or expenses related to (A) severance and
contract terminations in an aggregate amount not to exceed $10,000,000 during
any four consecutive fiscal quarter period, (B) premiums paid for the redemption
of Indebtedness in an aggregate amount not to exceed $50,000,000, (C) this
Agreement and (D) the Borrower’s $400,000,000 6 3/8% Senior Notes due 2017,
(vi) additional costs or expenses related to (A) any actual or proposed
incurrence of Indebtedness, issuance of Capital Stock, investment, acquisition
or disposal of assets and (B) net losses arising from the termination of Swap
Contracts, in an aggregate for clauses (A) and (B) above in amount not to exceed
$25,000,000 during any four consecutive fiscal quarter period and
(vii) extraordinary, unusual or non-recurring losses or charges (including,
without limitation, (x) losses or charges related to litigation and settlement
costs and (y) fines and penalties paid to Governmental Authorities or other
Persons with regulatory authority over the Borrower or any of its Subsidiaries
(with a corresponding deduction for any refund of such fines or penalties
received by the Borrower or any of its Subsidiaries, to the extent such refund
is included in the calculation of Consolidated Net Income)), to the extent such
losses or charges are included in the calculation of Consolidated Net Income and
represent a cash item in such period or are expected to represent a cash item in
any future period, in an aggregate amount not to exceed $75,000,000 during any
four consecutive fiscal quarter period and minus (b) to the extent included in
calculating Consolidated Net Income, all non-recurring, non-cash items
increasing Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated EBITDA for such
period minus Consolidated Capital Expenditures for such period to
(b) Consolidated Scheduled Funded Debt Payments plus all Restricted Payments
made pursuant to Section 7.09(d) for such period.

“Consolidated Funded Indebtedness” means, without duplication, Funded
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis minus
an amount equal to the Swap Termination

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Value with respect to any Swap Contract, to the extent such Swap Termination
Value is deemed an asset and not a liability.

“Consolidated Interest Charges” means, for any period, the consolidated interest
charges of the Borrower and the Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and the Subsidiaries, as determined in
accordance with GAAP (including (subject to clause (x) below) all net costs (to
the extent such net costs reduce Consolidated Net Income in such period in
accordance with GAAP) or net benefits, as the case may be, under Swap Contracts
in respect of interest rates, but excluding (x) expenses associated with
termination of any Swap Contract and (y) any premium paid in connection with the
repayment of Indebtedness).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Borrower
and its Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

“Consolidated Net Tangible Assets” means the Consolidated Total Assets less:
(i) all current liabilities and minority interests and (ii) goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

“Consolidated Pro Forma Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness (calculated to give pro forma
effect to any incurrence or any repayments of Funded Indebtedness occurring on
or prior to the relevant date of determination) as of such date minus Available
Cash in excess of $100,000,000 as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b).

“Consolidated Scheduled Funded Debt Payments” means, for any period, the sum of
(a) all scheduled payments of principal on Consolidated Funded Indebtedness of
the Borrower and the Subsidiaries scheduled to be made during such period (as
such scheduled payments may be reduced from time to time by voluntary or
involuntary prepayments) (including, without duplication, the implied principal
component of payments scheduled to be made on Capital Lease Obligations during
such period (as such scheduled payments may be reduced from time to time by
voluntary or involuntary prepayments), but excluding payments of Indebtedness
due at maturity of such Indebtedness or constituting a “balloon” or “bullet”
payment with respect thereto) for such period; provided that, notwithstanding
the foregoing, principal payments in respect of Indebtedness (including
Capitalized Lease Obligations) incurred to fund Consolidated Capital
Expenditures shall be excluded from this clause (a) plus (b) Consolidated
Interest Charges for such period.

“Consolidated Total Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the value of all
properties and all right, title and interest in such properties which would be
classified as assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Corporate Rating” means, as of any date of determination, the “Issuer Credit
Rating” from S&P, the “Long Term Issuer Rating” from Moody’s and the “Long Term
Issuer Default Rating” from Fitch (or, if no such rating is available from a
Ratings Agency, a rating of that Ratings Agency based on the long-term senior
unsecured debt or credit rating of the Borrower reasonably acceptable to the
Administrative Agent) (collectively, the “Corporate Ratings”).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to Obligations other than Letter of Credit
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate,
if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum, in
all cases to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three (3) Business Days of the date required to be funded by it
hereunder, except those which are being contested in good faith by appropriate
proceedings diligently conducted, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder, except those which are being contested in
good faith by appropriate proceedings diligently conducted, (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, to confirm in writing to the Administrative Agent that it will comply
with its funding obligations except those which are being contested in good
faith by appropriate proceedings diligently conducted (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Capital Stock in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Dollar” and “$” mean lawful money of the United States.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or receipt of notification by the Borrower that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA; (e) or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or, to
the knowledge of the Borrower, a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Internal Revenue Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) for any Interest Period with respect to a Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =  

                Eurodollar Base  Rate                

1.00 – Eurodollar Reserve Percentage

 

where, “Eurodollar Base Rate” means, for such Interest Period, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Eurodollar Rate =  

                Eurodollar Base  Rate                

1.00 – Eurodollar Reserve Percentage

 

where, “Eurodollar Base Rate” means the rate per annum equal to (i) BBA LIBOR,
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to such date, for Dollar deposits with a term of one month commencing on
that day or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuers or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.14), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement by and among the
Borrower, the lenders from time to time party thereto, and the Administrative
Agent dated as of June 25, 2007, as amended.

“Existing Letters of Credit” means the standby letters of credit described by
letter of credit number, undrawn amount, name of beneficiary and date of expiry
on Schedule 1.01(a). Effective as of the Closing Date, the Existing Letters of
Credit shall be deemed for all purposes to be outstanding Letters of Credit
under this Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds
(excluding surety bonds and similar instruments), debentures, notes, loan
agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) all obligations arising under unreimbursed obligations (to the extent
outstanding for more than 1 day) arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments that are or
should be reflected at such date on the Borrower’s consolidated balance sheet in
accordance with GAAP;

(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
provided, that only such portion of Earn Out Obligations that have matured or
have been actually earned shall be considered Funded Indebtedness hereunder;

(e) the Attributable Indebtedness of Capital Leases and Synthetic Leases;

(f) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date (provided
that any such stock or equity interests which provide for such redemptions,
sinking fund or like payments upon the occurrence of a contingency shall not
constitute Funded Indebtedness until such contingency has occurred and the
amount of equity interests required to be redeemed or subject to a sinking fund
or like payment shall be determined on a net basis, after giving effect to
deposits, prepayments and forward purchases made in partial or full satisfaction
thereof);

(g) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (f) above of another Person; and

(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liability company) in which such Person is a general partner or joint venturer,
except to the extent such Indebtedness is non-recourse to such Person.

For purposes hereof, (x) the amount of any Guarantee shall be the amount of the
Indebtedness subject to such Guarantee and (y) the amount of any limited
recourse debt shall be equal to the principal amount of such limited recourse
debt for which such Person provides credit support of any kind is liable as a
guarantor or otherwise. Notwithstanding the foregoing, Funded Indebtedness shall
not include (i) indebtedness or liabilities of the Borrower to any Subsidiary or
of any Subsidiary to the Borrower or any Subsidiary and (ii) Cash Collateralized
Debt.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMO” means a health maintenance organization doing business as such (or
required to qualify or to be licensed as such) under HMO Regulations.

“HMO Regulation” means any law, regulation or administrative order applicable
under federal or state law to HMOs and any regulation or order promulgated or
issued pursuant thereto.

“HMO Regulator” means any Person charged with the administration, oversight or
enforcement of an HMO Regulation.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“HMO Subsidiary” means any Subsidiary of the Borrower that is now or hereafter
an HMO.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) net obligations under any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person;

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is non-recourse
to the Borrower or such Subsidiary; and

(e) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

For purposes hereof (x) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date, (y) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee and (z) the amount of any limited recourse debt shall
be equal to the principal amount of such limited recourse debt for which such
Person provides credit support of any kind is liable as a guarantor or
otherwise. Notwithstanding the foregoing, Indebtedness shall not include
indebtedness or liabilities of the Borrower to any Subsidiary or of any
Subsidiary to the Borrower or any Subsidiary.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insurance Regulation” means any law, regulation, rule or order applicable to an
insurance company.

“Insurance Regulator” means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

“Insurance Subsidiary” means any Subsidiary of the Borrower that is now or
hereafter doing business (or required to qualify or to be licensed) under
Insurance Regulations.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six, nine or
twelve months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means all investments by any Person, in cash or by delivery of
property made, directly or indirectly in, to or from any other Person,
constituting an acquisition of shares of capital stock, other equity interests,
indebtedness or other securities or a loan, advance or capital contribution.

“Investment Grade Rating” means, (i) with respect to S&P, a Corporate Rating of
BBB- or better, (ii) with respect to Moody’s, a Corporate Rating of Baa3 or
better and (iii) with respect to Fitch, a Corporate Rating of BBB- or better.

“Investment Guidelines” means those investment guidelines adopted by the finance
committee of the Borrower’s board of directors on October 13, 2011, as set forth
in Schedule 1.01(b) hereto, as the same may be amended from time to time by the
Borrower; provided that for purposes of Section 7.08, the approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
shall be required for any such amendment that materially adversely changes the
overall credit quality of the investments that satisfy such Investment
Guidelines.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the Honor Date (or, if the
Borrower was notified of such drawing on or after the Honor Date, not later than
the next succeeding Business Day) or refinanced as a Borrowing of Revolving
Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to a particular Letter of Credit (a) Bank of
America in its capacity as issuer of such Letter of Credit or (b) such other
Lender selected by the Borrower (upon notice to the Administrative Agent) from
time to time to issue such Letter of Credit, or any successor issuer of Letters
of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the L/C Issuers and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit. Each Letter of Credit shall be a standby
letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $400,000,000, which amount may be increased in
accordance with Section 2.16(g). The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other) or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Issuer Document, each Request for Credit
Extension, each Compliance Certificate, the Administrative Agent Fee Letter and
each other document, instrument or agreement from time to time executed by the
Borrower or any of its Subsidiaries or any Responsible Officer thereof and
delivered in connection with this Agreement.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
Borrower to perform its material obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the material legal rights or
remedies available to Lenders under this Agreement.

“Maturity Date” means October 24, 2016.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book runner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” or “Notes” means the Revolving Notes and/or the Swing Line Note,
individually or collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities and obligations of
the Borrower arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between the
Borrower and any Lender or Affiliate of a Lender.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity, in each
case, or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to any Revolving Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Revolving
Loans and Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary,
provided that (a) the capital stock, other equity interests, Property, line or
segment of business or division acquired in such Acquisition is the same as, or
similar, related or complementary to the lines of business that the Borrower or
any Subsidiary is engaged in on the Closing Date (or any reasonable extensions
or expansions thereof); (b) in the case of an Acquisition of the capital stock
or other equity interests of another Person, (i) the board of directors (or
other comparable governing body, if applicable) of such other Person shall have
duly approved such Acquisition and (ii) such Person shall become a direct or
indirect Subsidiary of the Borrower or such Person shall be merged into, or
consolidated or combined with, the Borrower or any Subsidiary; provided that if
the Borrower is party to such merger or consolidation, the Borrower shall be the
surviving person, (c) no Default or Event of Default shall exist as of the date
of such Acquisition (prior to and immediately after giving effect thereto); and
(d) if the aggregate consideration for any such Acquisition exceeds
$165,000,000, the Borrower shall have delivered to the Administrative Agent, not
less than 5 days prior to the consummation of such Acquisition, a pro forma
certificate from a Responsible Officer demonstrating that, upon giving effect to
such Acquisition on a Pro Forma Basis, the Borrower shall be in compliance with
each of the applicable covenants set forth in Section 7.01.

“Permitted Investments” means:

(a) cash and cash equivalents;

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Permitted Market Investments;

(c) receivables owing to the Borrower or any Subsidiary or any receivables and
advances to suppliers, in each case if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided that such trade terms may include such concessionary trade
terms that the Borrower or any Subsidiary deems reasonable under the
circumstances;

(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(e) Investments existing as of the Closing Date and set forth in Schedule 7.08
and any extension or renewal thereof;

(f) advances and loans to employees, directors or officers in connection with
the award of convertible bonds or stock under a stock incentive plan, stock
option plan or other equity-based compensation plan or arrangement;

(g) other advances and loans to employees, directors, officers, shareholders or
agents;

(h) Permitted Acquisitions;

(i) advances and loans made by the Borrower to any Subsidiary and Guarantees
made by the Borrower with respect to any obligations of any Subsidiary and
advances and loans made by any Subsidiary to the Borrower or any other
Subsidiary, and Guarantees made by any Subsidiary with respect to obligations of
the Borrower or any other Subsidiary;

(j) capital contributions to, or equity investments in, a Subsidiary by the
Borrower or another Subsidiary;

(k) Guarantees constituting Indebtedness not prohibited by Section 7.02;

(l) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of a Subsidiary other than a Significant
Subsidiary or from the sale of assets in a transaction not prohibited hereunder;

(m) Investments in the form of Swap Contracts;

(n) Investments in prepaid expenses and lease, utility and workers’ compensation
and similar deposits;

(o) [Reserved];

(p) [Reserved];

(q) Investments financed with the proceeds of the issuance of Capital Stock or
received in exchange for, or as consideration for, the issuance of Capital
Stock;

(r) [Reserved]; and

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(s) other Investments to the extent that (i) no Default has occurred and is
continuing or would result from such action and (ii) the Consolidated Pro Forma
Leverage Ratio as of such date (A) is less than or equal to 1.50 to 1.0, in
which case the aggregate amount of such Investments shall be unlimited, (B) is
greater than 1.50 to 1.0, but less than or equal to 2.25 to 1.0, in which case
the aggregate amount of such Investments shall be unlimited to the extent that
immediately prior to and after giving effect to any such Investment the sum of
(x) the Borrower’s unutilized Commitments under this Credit Agreement and
(y) Available Amounts, shall not be less than $165,000,000 or (C) is greater
than 2.25 to 1.0, in which case the aggregate amount of such Investments made
after the Closing Date pursuant to this clause (C) shall not exceed, together
with any Restricted Payments made during such period pursuant to clause (C) of
Section 7.09(i)(ii), $120,000,000 in the aggregate for any consecutive four
quarter period (exclusive of Investments made prior to the Closing Date or
pursuant to other provisions of this definition other than clause (C)) to the
extent that prior to and after giving effect to any such Investment, the sum of
(x) the Borrower’s unutilized Commitments under this Credit Agreement and
(y) Available Amounts, shall not be less than $165,000,000; provided, however,
notwithstanding clause (ii) above, the aggregate amount of such Investments
shall be unlimited to the extent that the Borrower has two Investment Grade
Ratings.

“Permitted Liens” means:

(a) Liens imposed by law for taxes, fees, assessments and other governmental
charges or claims that are not yet due or that remain payable without penalty or
that are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, or arising in the ordinary
course of business and securing obligations that are not overdue by more than 60
days or that remain payable without penalty or that are being contested in
compliance with Section 6.04;

(c) Liens incurred or pledges or deposits made in the ordinary course of
business in compliance with HMO Regulations, Insurance Regulations, the items
listed in clause (i) of the first proviso of Section 7.06, workers’
compensation, unemployment insurance or other social security laws or
regulations;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and the Subsidiaries taken as a whole;

(f) Liens arising solely by virtue of any statutory or common law provision or
granted to banks or financial institutions in the ordinary course of business
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

(g) Liens arising from the rendering of a judgment that is not a final judgment
or order against the Borrower or any Subsidiary with respect to which the
Borrower or such Subsidiary is then proceeding with an appeal or other
proceeding for review or in connection with

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

surety or appeal bonds in connection with such attachment or judgment, and Liens
arising from a judgment or order that does not constitute an Event of Default
under clause (h) of Article VIII;

(h) Liens in favor of the L/C issuer arising from the cash collateralization of
all or any portion of any Letters of Credit issued hereunder in connection with
Section 2.03(a)(iii)(D);

(i) Liens arising under or in connection to claims administration;

(j) licenses and sublicenses of intellectual property granted in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower and its Subsidiaries;

(k) Liens on insurance proceeds and refunds of insurance premiums to secure
financing of premiums in the ordinary course of business so long as the
principal amount of the obligations secured by such Liens do not exceed
$5,000,000 in the aggregate at any time; and

(l) the filing of UCC financing statements in the ordinary course of business as
a precautionary measure in connection with operating leases or consignment of
goods;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

“Permitted Market Investments” means any investment that satisfies the
Borrower’s Investment Guidelines.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Prepayment Notice” means a notice of a voluntary prepayment pursuant to
Section 2.05(a)(i), which shall be substantially in the form of Exhibit C.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.01, that any Acquisition for consideration in excess of
$100,000,000.00 (a “Material Acquisition”) shall be deemed to have occurred as
of the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b). In connection with the foregoing,
with respect to any Material Acquisition (i) income statement items (whether
positive or negative) attributable to the Person or Property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent such items are not otherwise included in such income statement items
for the Borrower and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01, (ii) any Indebtedness incurred
or assumed by the Borrower or any Subsidiary (including the Person or Property
acquired) in connection with such transaction and any Indebtedness of the Person
or Property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination, (iii) any
Indebtedness of the Borrower or any Subsidiary or of any Person (or secured by
any property acquired in a Material Acquisition) which is repaid, defeased or
discharged in accordance with the terms of such Indebtedness in connection with
any Material Acquisition shall be

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deemed not to have been outstanding throughout such period (and no interest
charges with respect to such Indebtedness shall be deemed to have accrued during
any such period) and (iv) any other factually supportable and identifiable
pro-forma adjustments which would be permitted or required by Regulation S-K or
S-X under the Securities Act shall be taken into account.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Ratings Agencies” means S&P, Moody’s and Fitch and “Ratings Agency” means any
one of them.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Commitments or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations, Swing Line Loans and
participations therein. The Commitments of, and the outstanding Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Borrower (or other officer duly authorized
by the Borrower to act with respect to the Loan Documents on behalf of the
Borrower, in which event the Borrower shall deliver an incumbency certificate in
form reasonably acceptable to the Administrative Agent with respect thereto to
the Administrative Agent). Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
or any Subsidiary, now or hereafter outstanding (other than dividends or
distributions in the form of Capital Stock), (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of capital stock of the Borrower or any
Subsidiary, now or hereafter outstanding (other than dividends or distributions
in the form of Capital Stock) and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of the Borrower or any Subsidiary, now or
hereafter outstanding (excluding any such payments with respect to convertible
Indebtedness which has not yet been converted or paid upon conversion thereof,
or any such payments to the extent made through the issuance of Capital Stock).

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means, at any particular time, any Subsidiary of the
Borrower (or such Subsidiary and its subsidiaries taken together) that would be
a “significant subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000,
which amount may be increased in accordance with Section 2.16(g) and (b) the
Aggregate Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby (a) the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP and (b) the capitalized amount of the remaining
lease payments under the relevant lease exceeds an amount equal to 10% of
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans, all Swing Line Loans and all L/C Obligations.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Internal Revenue Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time to time, applied in a manner consistent with that used in preparing the
Audited Financial Statements or other application in conformity with GAAP as has
been made in consultation with the Borrower’s independent public accountant and
as otherwise disclosed in writing to the Administrative Agent; provided,
however, that (i) calculations of Attributable Indebtedness under any Synthetic
Lease or the implied interest component of any Synthetic Lease shall be made by
the Borrower in accordance with accepted financial practice and consistent with
the terms of such Synthetic Lease and (ii) calculations of Capital Leases shall
be made in accordance with GAAP as in effect on the Closing Date; provided,
further that (i) the characterization of any lease as a Capital Lease for all
purposes of this Agreement shall be made in accordance with GAAP as in effect on
the date hereof without giving effect to any changes in GAAP and (ii) if at any
time any change in GAAP would, but for the application of this Section 1.03,
affect the characterization of a Capital Lease, the Borrower shall provide in
each Compliance Certificate delivered pursuant to Section 6.01(c) a
reconciliation, for purposes of calculating the financial covenants set forth in
Section 7.01, with respect to Capital Leases before and after giving effect to
such change in GAAP.

(b) Changes in GAAP. If at any time any change in GAAP or in the application
thereof (from the application used in preparing the Audited Financial
Statements) would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or in the application
thereof (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein or application thereof and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or in the application thereof.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.01
(including for purposes of determining the Applicable Rate and for purposes of
determining if the Borrower is in pro forma compliance with Section 7.01 or this
Agreement) shall be made on a Pro Forma Basis.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding up if there is no nearest number).

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Issuer Document related thereto, whether or not
such maximum face amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
delivery of an irrevocable Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, to the Administrative Agent. Each such
notice must be received by the Administrative Agent not later than (i) 1:00 p.m.
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (ii) 12:00 noon on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Revolving
Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any of its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment or
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
clauses (x) and (z) of the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Furthermore, each Lender acknowledges and confirms that it has a
participation interest in the liability of the applicable L/C Issuer under each
Existing Letter of Credit in a percentage equal to its Applicable Percentage of
Loans. The Borrower’s reimbursement obligations in respect of each Existing
Letter of Credit and each Lender’s obligations in connection therewith, shall be
governed by the terms of this Agreement.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Borrower agrees, at the time of
such request, to Cash Collateralize such Letter of Credit on the Business Day
prior to the Letter of Credit Expiration Date on terms reasonably acceptable to
the L/C Issuer or all the Lenders have approved such expiry date; provided, that
the Borrower’s failure to so Cash Collateralize such Letter of Credit on the
Business Day prior to the Letter of Credit Expiration Date shall constitute an
Event of Default.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial amount less than $100,000, or is to be
denominated in a currency other than Dollars; or

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, if after giving
effect to Section 2.15(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such L/C Issuer has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate such L/C Issuer’s Defaulting
Lender Fronting Exposure arising from the Letter of Credit then proposed to be
issued and all other L/C Obligations as to which such L/C Issuer has Defaulting
Lender Fronting Exposure.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) No L/C Issuer shall be under any obligation to issue or amend any Letter of
Credit if such L/C Issuer has received written notice from any Lender, the
Administrative Agent or the Borrower, on or prior to the Business Day prior to
the requested date of issuance or amendment of such Letter of Credit, that one
or more applicable conditions contained in Article IV shall not then be
satisfied.

(vii) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two (2) Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer may reasonably require. Additionally, the
Borrower shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised (as extended) form under the
terms hereof (by reason of the provisions clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which shall be in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the stated

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the applicable L/C Issuer to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which shall be in writing) on or
before the day that is seven Business Days before the Non-Reinstatement Deadline
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 12:00 noon on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”) (or, if the Borrower was notified on or after the
Honor Date, not later than the next succeeding Business Day), the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse the applicable
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until a Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the applicable L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), such L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer in good faith under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will within two Business Days notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties, nor any
correspondent, participant or assignee of an L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Each L/C Issuer
shall provide to the Administrative Agent a list of outstanding Letters of
Credit (together with amounts) issued by it on a monthly basis (and upon the
request of the Administrative Agent); the Administrative Agent shall provide a
copy of such list to any Lender upon request.

(g) Applicability of ISP98. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the
non-Defaulting Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account with respect to the amount of such fee allocable to
such L/C Issuer’s Fronting Exposure arising from that Defaulting Lender, except
to the extent such Fronting Exposure has been Cash Collateralized by the
Borrower. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while an Event of Default under Section 8.01(a)
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it, at a per
annum rate set forth in the Administrative Agent Fee Letter if Bank of America
is the L/C Issuer, or such other mutually-agreed upon per annum rate if another
Lender is the L/C Issuer which rate shall not exceed the per annum rate set
forth in the Administrative Agent Fee Letter, computed on the actual daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit), due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall (or, if there is a Defaulting Lender, may in
its sole discretion) make loans (each such loan, a “Swing Line Loan”) to the
Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Swing Line Lender in its
capacity as a Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05 and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s delivery of an irrevocable Swing Line Loan Notice, appropriately
completed and signed by a

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Responsible Officer of the Borrower, to the Swing Line Lender and the
Administrative Agent. Each such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 2:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Borrowing of Swing Line Loans (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Swing Line Lender in accordance in accordance with banking industry rules on
interbank compensation. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Lender funds its Base Rate Loans or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans. The Borrower may, upon delivery of a Prepayment Notice in
writing to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Prepayment Notice must be received by the Administrative Agent not later than
12:00 noon (1) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Eurodollar Rate Loans shall be in a principal amount
of $3,000,000 or a whole multiple of $500,000 in excess thereof (or, if less,
the entire principal amount thereof then outstanding) and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such Prepayment Notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such Prepayment
Notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such Prepayment Notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such Prepayment
Notice shall be due and payable on the date specified therein; provided that if
such Prepayment Notice indicates that such prepayment is to be funded with the
proceeds of a refinancing of the Loans and Commitments, such Prepayment Notice
may be revoked if such refinancing is not consummated and such payment amount
will not be due and payable. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentage.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 2:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less,
the entire principal thereof then outstanding). Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Commitments. If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Revolving Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

(ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.05(b)(i) shall be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentage and (after all Revolving
Loans and all Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations. Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities. All prepayments under
this Section 2.05(b) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.06 Termination or Reduction of Aggregate Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess and
(iv) any such notice may be revoked if such notice is issued in connection with
a refinancing and such refinancing is not consummated. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate
Commitments under this Section 2.06. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) ten (10) Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period plus (B) the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)(i) Upon the occurrence and during the continuation of an Event of Default
pursuant to Sections 8.01(a) and (f), the Borrower shall pay interest on the
principal amount of all outstanding Obligations at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws and (ii) accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations), regardless of usage. The facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Revolving Loans,
Swing Line Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(b) Administrative Agent Fee Letter. The Borrower shall pay to MLPFS and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Administrative Agent Fee Letter.

(c) Fees Non-Refundable. All fees paid hereunder shall be fully earned when paid
and shall be non-refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit D-1 (a
“Revolving Note”) and (ii) in the case of Swing Line Loans, be in the form of
Exhibit D-2 (a “Swing Line Note”). Each Lender may attach schedules to its Note
and endorse

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General . All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

(c)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or an L/C Issuer (i) if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations; provided, that, in the case of clause (i) above, so long as no
Default or Event of Default exists, any such Cash Collateral will be released to
the Borrower upon payment in full of such L/C Borrowing. At any time that there
shall exist a Defaulting Lender, within five Business Days following the written
request of the Administrative Agent, any L/C Issuer or the Swing Line Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, any L/C Issuer and the Lenders (including the Swing Line
Lender) and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all balances therein, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided or
the depository institution where such Cash Collateral is maintained, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following, and only to the extent of (i) the elimination or reduction of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi)) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 8.03) and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or Swing
Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuers or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuers or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; eighth, if so determined by

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent and the Borrower, to Cash Collateralize the L/C
Issuer’s or the Swingline Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit or Swingline Loans
and ninth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Loans funded by it and (2) its Applicable Percentage
of the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Sections 2.03, 2.04, 2.14, or 2.15(a)(ii),
as applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuers and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender, except
to the extent the Fronting Exposure arising from the Defaulting Lender has been
reallocated pursuant to clause (iv) below or Cash Collateralized by the Borrower
and (B) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender) (y) shall
be limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (x) each such reallocation shall be given
effect commencing on the first date on or after the date such Lender becomes a
Defaulting Lender provided that on the date of such reallocation Section 4.02(a)
shall have been satisfied and no Default or Event of Default shall exist; and
(y) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that non-Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time after the Closing Date, request an increase in the Aggregate
Commitments, by an amount (for all such requests) not exceeding $200,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000, and (ii) the Borrower may make a maximum of four (4) such
requests. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than five (5) Business
Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (B) no Default exists. At the Borrower’s election (i) the
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section (which prepayments may not be on a pro rata basis
with respect to the outstanding Commitments prior to the effectiveness of any
such increase) or (ii) each of the Lenders shall assign Revolving Loans to
Lenders electing to increase their Commitments or become Lenders with respect to
the increased Commitments, and each of the Lenders electing to increase their
Commitments or become Lenders with respect to increased Commitments shall
purchase from Lenders with Commitments, such interests in the Revolving Loans
outstanding on the Increase Effective

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Date as shall be necessary such that, after giving effect to all such
assignments and purchases, the Revolving Loans will be held by existing Lenders
and Lenders that have elected to increase their Commitments or become Lenders
with respect to increased Commitments, ratably in accordance with their
Commitments after giving effect to such increase.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

(g) Letter of Credit Sublimit and Swing Line Sublimit Increases. In connection
with any increase in the Aggregate Commitments pursuant to this Section 2.16,
the amount set forth in clause (b) of the definition of Letter of Credit
Sublimit and/or the amount set forth in clause (a) of the definition of “Swing
Line Sublimit” may be increased, subject to the consent of (i) in the case of
the Letter of Credit Sublimit, the L/C Issuer and (ii) in the case of the Swing
Line Sublimit, the Swing Line Lender, in the aggregate up to the amount of any
such increase in the Aggregate Commitments.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrower. (i) The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes in
connection with this Agreement (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection, except to the extent that such failure is determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or L/C Issuer, as the case may be, to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all
Eurodollar Rate Loans of

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Administrative Agent determines that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice
(which the Administrative Agent shall do when such circumstances no longer
exist). Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or such
L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Promptly after any Lender becomes aware of any
circumstance that will, in its reasonable judgment, result in a request for
increased compensation pursuant to this Section 3.04, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.14;

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

excluding any loss of anticipated profits and any Applicable Rate and including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender or
Lenders (other than the Administrative Agent or any L/C Issuer) fails to consent
to any proposed amendment, modification or waiver that requires the consent of
all Lenders or all affected Lenders as contemplated by Section 10.01, but the
Required Lenders have consented to such amendment, modification or wavier, then
the Borrower may replace such Lender in accordance with Section 10.14.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, a Note in favor of each Lender that has requested a Note, and
the

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent Fee Letter, each properly executed by a Responsible Officer
of the Borrower and, in the case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

(c) Financial Statements. The Administrative Agent shall have received
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal year ended December 31, 2010, including balance sheets and income and
cash flow statements, in each case, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

(d) No Material Adverse Effect. There shall not have occurred a Material Adverse
Effect since December 31, 2010.

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be in form and substance
satisfactory to the Administrative Agent and its legal counsel:

(i) copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the Secretary or Responsible Officers of the
Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(f) Repayment of Existing Credit Agreement. Receipt by the Administrative Agent
of satisfactory evidence that the Borrower’s Existing Credit Agreement has been
simultaneously repaid in full and terminated (other than Existing Letters of
Credit).

(g) Officer’s Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (C) the current
Corporate Ratings and (D) the Consolidated Leverage Ratio as of the Closing Date
calculated on a pro forma basis after giving effect to the Transactions.

(h) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Attorney Costs. The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties (other than, solely in the case of a loan
the proceeds of which are used to repay outstanding commercial paper, the
representations and warranties in Section 5.04(b)) of the Borrower contained in
Article V or any other Loan Document (i) that contain a materiality
qualification shall be true and correct on and as of the date of such Credit
Extension as if made on and as of such date (except to the extent such
representations and warranties expressly relate to another date in which case
such representations and warranties shall be true and correct as of such date)
and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects on and as of the date of such Credit Extension
as if made on and as of such date (except to the extent such representations and
warranties expressly relate to another date in which case such representations
and warranties shall be true and correct in all material respects as of such
date).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (c) have
been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.01 Organization; Powers.

Each of the Borrower and the Significant Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other organizational power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

5.02 Authorization; Enforceability.

The execution, delivery and performance by the Borrower of this Agreement and
the consummation of the other Transactions contemplated to be made on the
Closing Date are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Agreement has been, and each of the other Loan Documents to which it is a party
will have been upon delivery thereof, duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.03 Governmental Approvals; No Conflicts.

The execution, delivery and performance by the Borrower of this Agreement (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, including, without limitation, HMO
Regulators and Insurance Regulators, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation applicable to the Borrower or any Subsidiary, including, without
limitation, HMO Regulations and Insurance Regulations, or the charter, by-laws
or other organizational documents of the Borrower or any Subsidiary or any order
of any Governmental Authority, including, without limitation, HMO Regulations
and Insurance Regulations, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Subsidiary or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary, except for such violations
and defaults that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary (other than Liens permitted under Section 7.03).

5.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, shareholders’ equity and cash flows
as of and for the fiscal year ended December 31, 2010, audited by Deloitte &
Touche LLP, independent auditors. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b) Since December 31, 2010, there has been no material adverse change in the
operations, business, properties, or financial condition of the Borrower and the
Subsidiaries, taken as a whole.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.05 Properties.

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except (i) for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or (ii) where any such failure,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business except to the extent failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and the use
thereof by the Borrower and the Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.06 Litigation and Environmental Matters.

(a) There are no actions, criminal prosecutions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) could reasonably be
expected to materially adversely affect the rights and remedies of the
Administrative Agent and/or the Lenders under this Agreement or any other Loan
Document.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

5.07 Compliance with Laws and Agreements.

Each of the Borrower and the Subsidiaries is in compliance with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the immediately preceding sentence,
each of the Borrower and the Subsidiaries (i) is in compliance with all material
terms and provisions of the HMO Regulations and Insurance Regulations pertaining
to fiscal soundness, solvency or financial condition and (ii) has not received
any assertion in writing by an HMO Regulator or Insurance Regulator that it is
taking administrative action against the Borrower or any Subsidiary (A) to
revoke or modify any contract of insurance, license, permit, certification,
authorization, accreditation or charter or (B) to enforce the fiscal soundness,
solvency or financial condition provisions or requirements of the HMO
Regulations or Insurance Regulations against the Borrower or any Subsidiary,
except to the extent that any such non-compliance by the Borrower or any
Subsidiary or any such assertion or administrative action against the Borrower
or any Subsidiary could not reasonably be expected to result in a Material
Adverse Effect.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.08 Investment Company Status.

The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

5.09 Taxes.

Each of the Borrower and the Subsidiaries has timely filed or caused to be filed
all tax returns and reports required to have been filed (taking into account any
extensions granted by the applicable taxing authority) and has paid or caused to
be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

5.10 ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by any amount that could reasonably be expected to result in a
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by any amount that
could reasonably be expected to result in a Material Adverse Effect.

5.11 Disclosure.

The reports, financial statements, certificates or other written information
when furnished by the Borrower or any authorized representative of the Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information when so furnished), taken as a whole, did not contain any
misstatement of material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, the Borrower makes no such
representation or warranty with respect to projections, industry or general
economic information and other forward looking information, except that with
respect to projections and other forward looking information, the Borrower
represents only that such projections and other forward looking information were
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that no assurance is given that the results forecasted
in such projections and other forward looking information will in fact be
achieved and such projections and other forward looking information are subject
to significant uncertainties and contingencies many of which are beyond the
control of the Borrower and the Subsidiaries.

5.12 Federal Regulations.

No part of the proceeds of any Loans will be used in any transaction or for any
purpose which violates the provisions of Regulation T, U or X of the FRB, as now
and from time to time hereafter in effect. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of Form FR U-1 referred to in said Regulation U.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.13 Nature of Business.

As of the Closing Date, the Borrower is a managed care organization that,
collectively with its Subsidiaries, among other things, provides and administers
managed health care services through commercial and government-sponsored plans
and other activities ancillary or related thereto. As of the Closing Date, the
Borrower, collectively with its Subsidiaries, is also engaged in the business of
providing and administering managed health care products related to behavioral
health, dental, vision and prescription drugs, offers product coordination and
administrative services, and conducts other activities and business ancillary or
related thereto.

5.14 Purpose of Loans and Letters of Credit.

The proceeds of the Loans and Letters of Credit shall be used to refinance the
Existing Credit Agreement and to finance any lawful general corporate purpose,
including acquisitions, Restricted Payments, capital expenditures and working
capital.

5.15 Subsidiaries and Significant Subsidiaries.

Set forth on Schedule 5.15 is a complete and accurate organizational chart of
the Borrower and its Subsidiaries as of the Closing Date.

5.16 OFAC.

Neither the Borrower nor any of its Subsidiaries (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) knowingly engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.

5.17 Patriot Act.

The Borrower and its Subsidiaries are in compliance with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Loans will knowingly be used by the Borrower and its
Subsidiaries, directly or indirectly, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or terminated and all L/C Credit Extensions shall have been reimbursed or Cash
Collateralized pursuant to the terms hereof or thereof, the Borrower covenants
and agrees with the Lenders that:

6.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent (for further distribution
to each Lender):

(a) as soon as available and in any event within 95 days (or within fifteen days
after such other time period required by the SEC) after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (provided that it shall not be a
violation of this clause (a) if such report accompanying the financial
statements for any fiscal year is subject to a “going concern” or like
qualification solely as a result of the Maturity Date being scheduled to occur
within twelve months from the date of such report)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP (the
Lenders agree that the Borrower’s obligations under this paragraph (a) will be
satisfied in respect of any fiscal year by delivery to the Administrative Agent
within 95 days (or within fifteen days of such other time period required by the
SEC) after the end of such fiscal year of its annual report for such fiscal year
on Form 10-K as filed with the SEC);

(b) as soon as available and in any event within 50 days (or within fifteen days
after such other time period required by the SEC) after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower (beginning with
the fiscal quarter ending on September 30, 2011), its consolidated balance sheet
and related statements of operations and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Responsible Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes (the Lenders agree that the Borrower’s
obligations under this paragraph (b) will be satisfied in respect of any fiscal
quarter by delivering to the Administrative Agent within 50 days (or within
fifteen days after such other time period required by the SEC) after the end of
such fiscal quarter of its quarterly report for such fiscal quarter on Form 10-Q
as filed with the SEC);

(c) substantially concurrently with any delivery of financial statements under
clause (a) or (b) above, not to exceed five Business Days after such delivery,
and in no event later than the deadline set forth in this Section 6.01 for
delivery of such financial statements, a Compliance Certificate of a Responsible
Officer of the Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 7.01, as applicable
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 5.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) substantially concurrently with any delivery of financial statements under
clause (a) above, not to exceed five Business Days after such delivery, and in
no event later than the deadline set forth in this Section 6.01 for delivery of
such financial statements, and to the extent available on commercially
reasonable terms, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Event of Default under
Section 7.01 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) within 30 days after the filing for each fiscal year with any HMO Regulator
or Insurance Regulator, copies of financial reports of the Significant
Subsidiaries that are HMO Subsidiaries or Insurance Subsidiaries and that are
filed with HMO Regulators or Insurance Regulators, prepared in accordance with
statutory accounting principles or GAAP, as applicable, to the extent required;

(f) promptly after the same become publicly available or upon transmission or
receipt thereof, (i) copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be, provided that, with respect to
materials filed with any national securities exchange, only material filings
shall be required to be delivered pursuant to this clause (f) and (ii) upon the
request of the Administrative Agent, all material reports and other annual
statements that the Borrower or any Subsidiary may render to or file with any
Governmental Authority, including without limitation the Department of Health
and Human Services Office of Inspector General; provided that, the Borrower
shall not be obligated to provide any information (x) that is subject to a
confidentiality agreement so long as such confidentiality agreement was not
entered into to avoid any request made pursuant to this Section 6.01(f) or
(y) to the extent disclosure thereof would reasonably be expected to result in
loss of attorney-client privilege with respect to such information; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request; provided that the Borrower shall not be obligated to provide
any information (x) that is subject to a confidentiality agreement so long as
such confidentiality agreement was not entered into to avoid any request made
pursuant to this Section 6.01(g) or (y) to the extent disclosure thereof would
reasonably be expected to result in loss of attorney-client privilege with
respect to such information.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents; provided that such notices may be provided by
commercial third-party websites at the direction of the Borrower.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

6.02 Notices of Material Events.

Upon any Responsible Officer obtaining knowledge thereof, the Borrower will
furnish to the Administrative Agent for distribution to each Lender prompt (but
in any event not later than five Business Days after obtaining such knowledge)
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any investigation, action, suit or proceeding
by or before any arbitrator or Governmental Authority (including, without
limitation, HMO Regulators and Insurance Regulators) against or affecting the
Borrower or any Affiliate thereof that in the Borrower’s reasonable judgment at
such time could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) the non-compliance with any contractual obligation or requirement of law,
including, without limitation, HMO Regulations and Insurance Regulations, that
is not currently being contested in good faith by appropriate proceedings, if
all such non-compliance in the aggregate could reasonably be expected to result
in a Material Adverse Effect;

(e) the revocation of any license, permit, authorization, certificate,
qualification or accreditation of the Borrower or any Subsidiary by any
Governmental Authority, including, without limitation, HMO Regulators and
Insurance Regulators, if all such revocations in the aggregate could reasonably
be expected to result in a Material Adverse Effect; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto; provided, that the Borrower
shall not be obligated to provide any information (x) that is subject to a
confidentiality agreement so long as such confidentiality agreement was not
entered into to avoid any notice required to be made pursuant to this
Section 6.02 or (y) to the extent disclosure thereof would reasonably be
expected to result in loss of attorney-client privilege with respect to such
information.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03 Existence; Conduct of Business.

The Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and take all reasonable action to maintain the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or stock or asset
sale permitted under Section 7.04.

6.04 Payment of Obligations.

The Borrower will, and will cause each Subsidiary to, pay its obligations,
including tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

6.05 Maintenance of Properties; Insurance.

The Borrower will, and will cause each Subsidiary to, (a) keep and maintain all
property material to the conduct of the business of the Borrower and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear, casualty events, force majeure events and other unforeseen
catastrophic events excepted, except where the failure to keep and maintain such
property could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain, with reputable insurance companies, insurance
generally in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations or maintain a system or systems of self-insurance or
assumption of risk which generally accords with the practices of similar
businesses.

6.06 Books and Records; Inspection Rights.

The Borrower will, and will cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries in all material
respects are made of all material dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants (it being
understood that the Borrower has a right to be present during any discussion
with the Borrower’s independent accountants), all at such reasonable times and
as often as reasonably requested; provided, that the Borrower shall not be
obligated to provide any information (x) that is subject to a confidentiality
agreement so long as such confidentiality agreement was not entered into to
avoid the requirements of this

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.06 or (y) to the extent disclosure thereof would reasonably be
expected to result in loss of attorney-client privilege with respect to such
information.

6.07 Compliance with Laws and Agreements.

The Borrower will, and will cause each Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including, without limitation, the HMO Regulations and Insurance
Regulations pertaining to fiscal soundness, solvency or financial condition) and
all indentures, agreements and other instruments binding upon it or its
property, except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

6.08 Use of Proceeds and Letters of Credit.

The proceeds of the Loans and the Letters of Credit will be used for the
purposes described in Section 5.14. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the FRB, including Regulations U and X.

6.09 Maintenance of Accreditation, Etc.

The Borrower will preserve and maintain, and cause each Subsidiary to preserve
and maintain, all licenses, permits, authorizations, certifications and
qualifications (including, without limitation, those qualifications with respect
to solvency and capitalization) required under the HMO Regulations or the
Insurance Regulations in connection with the ownership or operation of HMOs or
insurance companies, except where the failure to do so would not result in a
Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all L/C Credit Extensions
shall have been reimbursed or Cash Collateralized pursuant to the terms hereof
or thereof, the Borrower covenants and agrees with the Lenders that:

7.01 Financial Covenants.

(a) Consolidated Leverage Ratio. The Consolidated Leverage Ratio as of the last
day of any period of four consecutive fiscal quarters shall be less than or
equal to 3.00 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed Charge
Coverage Ratio for any period of four consecutive fiscal quarters (calculated as
of the end of each fiscal quarter) shall be greater than or equal to 1.50 to
1.00.

7.02 Subsidiary Indebtedness.

The Borrower will not permit any Subsidiary to create, incur, assume or permit
to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 7.02 and
refinancings, extensions, renewals and replacements of any such Indebtedness to
the extent the outstanding principal amount thereof is not increased beyond the
then outstanding principal

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount thereof, plus all fees, premiums and interest payable in respect of such
Indebtedness or such refinancing, extension, renewal or replacement;

(b) Indebtedness to the Borrower or any other Subsidiary;

(c) Guarantees of Indebtedness of any other Subsidiary;

(d) Indebtedness incurred to finance the acquisition, construction, improvement
or repair of any fixed or capital asset, including obligations under Capital
Leases, mortgage financings, purchase money Indebtedness and any Indebtedness
assumed in connection with the acquisition of any such asset or secured by a
Lien on any such asset prior to the acquisition thereof, and refinancings,
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof beyond the then outstanding
principal amount thereof, plus all fees, premiums and interest payable in
respect of such Indebtedness or such refinancing, extension, renewal or
replacement; provided that (i) such Indebtedness is incurred prior to or within
360 days after such acquisition or the completion of such construction,
improvement or repair (or incurred in connection with such refinancing,
extension, renewal or replacement) and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $75,000,000 in the
aggregate at any time outstanding;

(e) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(f) Indebtedness (i) in respect of performance, bid, surety or appeal bonds and
completion guarantees provided in the ordinary course of business and (ii) under
Swap Contracts entered into to protect against fluctuations in exchange and
interest rates and not for speculative purposes;

(g) Indebtedness of a Person or Indebtedness attaching to the assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or a Subsidiary, in each case after the
Closing Date and in connection with a Permitted Investment; provided that such
Indebtedness existed at the time of such Investment and was not created in
contemplation thereof; and

(h) other Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding.

7.03 Liens.

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a) Permitted Liens;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 7.03; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
(other than proceeds thereof and accessions and improvements thereon), and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and refinancings, extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof beyond the then
outstanding principal amount thereof, plus all fees, premiums and interest
payable in respect of such Indebtedness or such refinancing, extension, renewal
or replacement;

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof beyond the then outstanding principal
amount thereof, plus all fees, premiums and interest payable in respect of such
Indebtedness or such refinancing, extension, renewal or replacement;

(d) Liens attributable to sale-leaseback transactions and obligations under
Capital Leases not otherwise prohibited by this Agreement;

(e) Liens in favor of the Borrower or any Subsidiary;

(f) Liens on any fixed or capital asset acquired, constructed, repaired or
improved by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness not prohibited by Section 7.02(d), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 360 days after such
acquisition or the completion of such construction, repair or improvement (or in
connection with refinancings, extensions, renewals and replacements thereof
permitted under Section 7.02(d)) and (iii) such Liens shall not apply to any
other property or assets of the Borrower or any other Subsidiary except
additions, expansions, improvements or accessions thereto and proceeds thereof;

(g) Liens not otherwise permitted under this Section securing obligations in an
aggregate amount not exceeding ten percent (10%) of Consolidated Net Tangible
Assets determined as of the end of the immediately preceding fiscal quarter of
the Borrower for which financial statements have been delivered under
Section 6.01(a) or (b) at the time the initial obligation to grant such Lien is
entered into; and

(i) any refinancing, extension, renewal or replacement (or successive
extensions, renewals or replacements) of Liens, in whole or in part, referred to
in clauses (a) through (g) above; provided that any such refinancing, extension,
renewal or replacement Lien shall be limited to the property covered by the Lien
refinanced, extended, renewed or replaced.

7.04 Fundamental Changes.

The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries (on a consolidated basis), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing and after
giving effect to such transaction on a pro forma basis, the Borrower shall be in
compliance with each of the applicable covenants set forth in Section 7.01
(a) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (b) any Person, including any Affiliate,
may merge into any Subsidiary, (c) any Subsidiary or the Borrower may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, (d) any Subsidiary may merge into or consolidate with any other
Person, liquidate or dissolve or the Borrower or any Subsidiary may sell,
transfer, lease or otherwise dispose of the assets or stock of any Subsidiary
if, in each case, the Borrower determines in good faith that such merger,
consolidation, liquidation, dissolution,

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sale, transfer, lease or other disposition is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (e) the
Borrower may sell, transfer, contribute or otherwise dispose of all or
substantially all the assets of a Subsidiary in connection with an investment
that constitutes a Permitted Investment pursuant to the terms hereof or a sale
or other disposition otherwise permitted hereunder.

7.05 Transactions with Affiliates.

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis (considering such transaction and all other related
transactions as a whole), (b) transactions between or among the Borrower and the
Subsidiaries or between or among the Subsidiaries, (c) transactions between or
among the Borrower or any Subsidiary and any joint venture to the extent
Investments in such joint venture constitutes a Permitted Investment,
(d) customary employment, employee benefit, compensation, indemnification and
insurance arrangements entered into in the ordinary course of business with
officers, managers and directors of the Borrower or any Subsidiary, or (e) as
otherwise permitted by this Agreement.

7.06 Restrictive Agreements.

The Borrower will not, and will not permit any of the Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon: (a) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or (b) the ability of any Subsidiary to make
or repay loans or advances to the Borrower or any other Subsidiary; provided
that the foregoing shall not apply to (i) restrictions and conditions imposed by
law, rule, regulation or regulatory administrative agreement, undertaking or
determination (including those imposed by HMO Regulations and Insurance
Regulations) or by this Agreement, (ii) restrictions and conditions existing on
the date hereof identified on Schedule 7.06 and all refinancings, extensions,
renewals and replacements thereof, (iii) restrictions and conditions contained
in agreements entered into in the ordinary course of business of the Borrower
and the Subsidiaries; provided that such restrictions and conditions are not
materially more restrictive as a whole than those imposed by HMO Regulations and
Insurance Regulations or those identified on Schedule 7.06, (iv) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or the assets of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) any Lien permitted under Section 7.03
(including the assets or property subject to such Lien), (vi) restrictions
contained in documents or agreements evidencing Indebtedness or Liens incurred
by the Borrower or any Subsidiary of the Borrower which is outstanding on the
Closing Date and restrictions contained in documents evidencing any replacement,
refinancing, renewal or extension thereof (provided such restrictions contained
in documents evidencing any replacement, refinancing, renewal or extension are
not materially more restrictive than those in effect on the Closing Date),
(vii) restrictions binding on a Person at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such restrictions were not entered into
in contemplation of such Person becoming a Subsidiary, (viii) restrictions
binding on joint ventures or the equity interests in joint ventures and
(ix) restrictions preventing the assignment or transfer of licenses, leases or
other contracts.

7.07 Nature of Business.

The Borrower will not, and will not permit it and any of its Significant
Subsidiaries, taken as a whole, to, substantially alter the character of the
business conducted by the Borrower and its Significant Subsidiaries, taken as a
whole, as of the Closing Date; provided that the Borrower and its Significant

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries shall be permitted to engage in business activities that are the
same as, or similar, related or complementary to the business conducted by the
Borrower and its Subsidiaries as of the Closing Date (or any reasonable
extensions or expansions thereof).

7.08 Advances, Investments and Loans.

The Borrower will not, and will not permit any of the Subsidiaries to make an
Investment in any Person except for Permitted Investments.

7.09 Restricted Payments.

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
capital stock of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through Subsidiaries) and
ratably to minority holders of Capital Stock of a Subsidiary or to make
dividends or other distributions payable to a Subsidiary by another Subsidiary
(and ratably to other shareholders or minority holders of Capital Stock of a
Subsidiary), (c) Restricted Payments constituting Investments in a Subsidiary or
otherwise payable to Borrower or a Subsidiary or constituting redemptions or
repurchases of Capital Stock of a Subsidiary, (d) Restricted Payments
constituting payments made in respect of Indebtedness convertible into Capital
Stock, conversions of convertible Indebtedness into Capital Stock and payments
in respect of fractional shares arising in connection with such conversions,
(e) payments in respect of fractional shares in connection with any dividend,
split or combination or any exercise of warrants or options, (f) (x) repurchases
of Capital Stock deemed to occur upon exercise of options or warrants or other
rights to acquire Capital Stock in connection with “cashless” exercises or where
such Capital Stock constitutes all or a portion of the exercise price and
(y) repurchases of Capital Stock, restricted stock units or performance stock
units granted to employees, directors and officers of the Borrower and its
Subsidiaries for the purpose of satisfying withholding tax obligations related
to grants or vesting, (g) the payment of any Restricted Payment on Capital Stock
within 90 days after such Restricted Payment was declared or otherwise committed
to be made by the Borrower or any Subsidiary if at the time such Restricted
Payment was declared or so committed it was permitted under this Section 7.09
(it being understood that this clause (g) (x) is limited solely to the ability
to make such Restricted Payment for purposes of this Section 7.09
(notwithstanding the occurrence of a Default or Event of Default at the time
such Restricted Payment is made or as a result of such Restricted Payment or the
inability to satisfy any other condition to the making of such Restricted
Payment set forth in this Section 7.09) and (y) does not constitute a consent to
or waiver of any of the applicable conditions to the making of a Loan or the
issuance of a Letter of Credit set forth in Section 4.02), (h) to the extent
such Restricted Payments are in an amount equal to the sum of the proceeds
received by the Borrower from the exercise of stock options held by employees,
management or directors of the Borrower, plus any tax benefit to the Borrower
related to such exercise and (i) other Restricted Payments to the extent that
(i) no Default has occurred and is continuing or would result from such action
and (ii) the Consolidated Pro Forma Leverage Ratio as of such date (A) is less
than or equal to 1.50 to 1.0, in which case the aggregate amount of such
Restricted Payments shall be unlimited, (B) is greater than 1.50 to 1.0, but
less than or equal to 2.25 to 1.0, in which case the aggregate amount of such
Restricted Payments shall be unlimited to the extent that immediately prior to
and after giving effect to any such Restricted Payment the sum of (x) the
Borrower’s unutilized Commitments under this Credit Agreement and (y) Available
Amounts, shall not be less than $165,000,000 or (C) is greater than 2.25 to 1.0,
in which case the aggregate amount of such Restricted Payments made after the
Closing Date pursuant to this clause (C) shall not exceed, together with any
Investment made during such period pursuant to clause (s)(ii)(C) in the
definition of “Permitted Investment”, $120,000,000 in the aggregate for any
consecutive four quarter period (exclusive of Restricted Payments made prior to
the Closing Date or pursuant to other provisions of this Section 7.09 other than
clause (C)) to the extent that prior to and

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

after giving effect to any such Restricted Payment, the sum of (x) the
Borrower’s unutilized Commitments under this Credit Agreement and (y) Available
Amounts, shall not be less than $165,000,000; provided, however, notwithstanding
clause (ii) above, the aggregate amount of such Restricted Payments shall be
unlimited to the extent that the Borrower has two Investment Grade Ratings.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any facility fee or other fee due hereunder,
or (iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), 6.03 (with respect to the
Borrower’s existence), or in Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier of (i) a Responsible Officer of the Borrower
becoming aware of such failure and (ii) after notice thereof from the
Administrative Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary shall fail to observe or
perform any term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing Indebtedness having an aggregate principal
amount in excess of $50,000,000 or any other event shall occur, if the effect of
any such failure or event is to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf to cause such Indebtedness to
become due prior to its stated maturity; provided that this clause (e) shall not
apply to (A) any failure or event that has been waived by the holder or holders,
or a trustee on its or their behalf, of such Indebtedness or cured or
(B) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or (ii) the
Borrower or any Subsidiary shall fail to observe or perform any term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing Indebtedness having an aggregate principal amount in excess of
$50,000,000 or any other event shall occur, if the effect of any such failure or
event is to cause such Indebtedness to become due prior to its stated maturity
(as such maturity date may be extended) (other than, in the case of clauses
(i) and (ii), any right of the holder of any convertible debt security to
require the Borrower or any Subsidiary to redeem or purchase such convertible
debt security as a result of the price of the

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower’s or any Subsidiary’s common stock exceeding a specified level), or the
Borrower or any Subsidiary shall fail to repay the principal amount of any such
Indebtedness at its stated maturity; provided that this clause (e) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness; or (iii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than $50,000,000;
provided that neither (x) a voluntary prepayment or payment in full of the
obligations under a Swap Contract upon the maturity thereof or (y) a payment in
full of the obligations under a Swap Contract upon or in connection with the
payment of the underlying obligations to which such Swap Contract relates, or
the underlying obligations with respect to which such Swap Contract was
originally entered into (in order to hedge or mitigate risks or costs related to
such underlying obligations) shall be considered a Termination Event; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property pursuant to any Debtor Relief Law; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed under any Debtor Relief Law without the application or
consent of such Person; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty calendar days, or an order for relief is entered in any such proceeding;
or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

(h) Judgments. One or more judgments or decrees shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall not have
been paid, vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof that involves in the aggregate a liability (to the extent
not paid or covered by insurance) of $50,000,000 or more; or

(i) HMO Regulations. Any non-compliance by the Borrower or any Subsidiary with
any material term or provision of the HMO Regulations or Insurance Regulations
pertaining to fiscal soundness, solvency or financial condition and such
non-compliance shall not have been cured or waived within 30 days, to the extent
such event will or is reasonably expected to have a Material Adverse Effect;

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an amount that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect, or (ii) the Borrower or any ERISA

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; or

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect in any material respect or fails to give the Administrative
Agent and/or the Lenders the material rights, powers and privileges purported to
be created by the Loan Documents; or the Borrower or any other Person contests
in any manner the validity or enforceability of any Loan Document; or the
Borrower denies that it has any or further liability or obligation under any
Loan Document (other than in accordance with the terms of such Loan Document),
or purports to revoke, terminate or rescind any Loan Document (other than in
accordance with the terms of such Loan Document); or

(l) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (and, in the case of Swap Contracts,
Affiliates of Lenders) and the L/C Issuer (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between the Borrower and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted by Section 7.02(f), ratably among the Lenders (and, in the case of
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
the Borrower and any Lender, or any Affiliate of a Lender, to the extent such
Swap Contract is permitted by Section 7.02(f), ratably among the Lenders (and,
in the case of Swap Contracts, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03 and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral in excess of the then
Outstanding Amount of Letters of Credit, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than Section 9.06) are solely for the

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than Section 9.06).

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation by Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, so long as no Event of
Default has occurred and is continuing subject to consent of the Borrower (not
to be unreasonably withheld), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above, subject to the consent of the
Borrower, not to be unreasonably withheld; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective on the Resignation Effective Date.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications set forth above. If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Co-Book Managers,
Joint Lead Arrangers or the Syndication Agent listed on the cover page hereof
shall have any powers, duties or

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower,
with notice of such amendment or waiver in writing to the Administrative Agent
(unless written approval of the Administrative Agent is otherwise required
hereunder) and delivery of a copy of such amendment or waiver to the
Administrative Agent on or prior to the effectiveness thereof, and each such
waiver or consent shall be effective only in the specific

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or Event of Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate or to amend
the definition of “Consolidated Leverage Ratio” or any term used therein;

(d) change the definition of “Applicable Percentage”, Section 2.12(b),
Section 2.13 or Section 8.03 in a manner that would alter the pro rata sharing
of payments or the order of application of payments required thereby without the
written consent of each Lender; provided, that this provision shall not apply to
assignments, Borrowings, payments, prepayments, reductions or conversions made
ratably among a tranche of loans or commitments created pursuant to an amendment
to this Agreement which results in an extension of maturity of certain of the
Loans or Commitments (so long as the opportunity to participate in such new
tranche is offered ratably to all Lenders);

(e) change any provision of this Section or reduce the percentage set forth in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(f) release the Borrower from its obligations under the Loan Documents without
the written consent of each Lender directly affected thereby;

(g) waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow the
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender or such L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, except to the extent that such losses, costs, expenses or liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of external counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

incurred by the applicable L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of one counsel for the Administrative Agent, the
Lenders and the L/C Issuers, taken as a whole, one local counsel in any relevant
jurisdiction for the Administrative Agent, the Lenders and the L/C Issuers,
taken as a whole, and, solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Lenders, taken
as a whole), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit (or participation therein) or the use
or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from (x) the gross negligence,
willful misconduct or bad faith of such Indemnitee or (y) a material breach of
such Indemnitee’s obligations to the Borrower hereunder or under any other Loan
Document.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer or any Related Party of any of the foregoing (and
without limiting its obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby unless such Indemnitee acted in a
manner constituting gross negligence, willful misconduct or bad faith.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender;
provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Parties. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender, would constitute any of the foregoing Persons described in this clause
(B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swing Line Lender or any other Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (g) of the first proviso to Section 10.01 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitation upon Participation Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty days’ notice to the Borrower, resign as Swing Line Lender. In
the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights and obligations of
an L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights and obligations of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) with respect to any
Letters of Credit outstanding at the time of such succession, the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit
or issue one or more back-stop letters of credit reasonably satisfactory to the
L/C Issuer (it being understood that for purposes of Sections 2.03(h) and (i),
any such Letters of Credit being back-stopped shall no longer be deemed issued
hereunder) or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
except to the extent such source is known to be breaching a confidentiality
obligation.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, each
L/C Issuer and each of their respective Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower, any such notice being
waived by the Borrower to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender to or for the credit or the account of the Borrower against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender
or such L/C Issuer; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.11 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

10.12 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.13 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.14 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), or (iv) any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination;

provided that the failure by any Lender to execute and deliver an Assignment and
Assumption in connection with any of the foregoing assignments shall not impair
the validity of the removal of such Lender and the mandatory assignment of such
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
and Swing Line Loans pursuant to this Section 10.14 shall nevertheless be
effective without the execution by such Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.15 Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.16 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger, and the other Lead Arranger(s) are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Arranger, and the other Lead
Arranger(s), on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arranger,
and each other Lead Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person in connection with any of the
transactions contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) and
(B) neither the Administrative Agent, the Arranger nor any other Lead Arranger
has any obligation to the Borrower or any of its Affiliates with

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger and the other Lead Arranger(s) and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arranger nor any other Lead Arranger has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arranger and the other Lead Arranger(s) with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER:

  HEALTH NET, INC.     By:  

    /s/ Joseph C. Capezza

    Name:       Joseph C. Capezza     Title:  

Executive Vice President and

Chief Financial Officer

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

 

By:      /s/ Liliana Claar                

Name: Liliana Claar

Title: Vice President

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDERS:

 

BANK OF AMERICA, N.A.,

as L/C Issuer, Swingline Lender and a Lender

 

By:      /s/ Yinghua Zhang                

Name: Yinghua Zhang

Title: Vice President

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

JPMORGAN CHASE BANK, N.A.

as a Lender

 

By:      /s/ Dawn L. LeeLum                

Name: Dawn L. LeeLum

Title: Executive Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

WELLS FARGO BANK, N.A.,

as a Lender

 

By:      /s/ Michael St. Geme                

Name: Michael St. Geme

Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

 

By:      /s/ David W. Kee                

Name: David W. Kee

Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

By:      /s/ David C. Mruk                

Name: David C. Mruk

Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

UNION BANK, N.A.,

as a Lender

 

By:      /s/ David J. Stassel                

Name: David J. Stassel

Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CITIBANK, N.A.,

as a Lender

 

By:      /s/ Alexander Duka                

Name: Alexander Duka

Title: Vice President and Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

FIFTH THIRD BANK, an Ohio banking corporation,

as a Lender

 

By:      /s/ Sanjeev Narayan                

Name: Sanjeev Narayan

Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

By:      /s/ Diane Emanuel                

Name: Diane Emanuel

Title: Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

BANK OF TAIWAN, LOS ANGELES BRANCH,

as a Lender

 

By:      /s/ Chie-Shen Tsao                

Name: Chie-Shen Tsao

Title: Assistant Vice President & Deputy General Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

By:      /s/ Andreas Neumeier        

Name: Andreas Neumeier

Title: Managing Director

 

By:      /s/ Ming K. Chu        

Name: Ming K. Chu

Title: Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01(a)

Existing Letters of Credit

1. Letter of Credit Number ***** issued by Bank of America, N.A. on behalf of
Health Net, Inc. for the benefit of ***** with face amount of ***** and an
expiration date of February 6, 2012 (renews annually automatically).

2. Letter of Credit Number ***** issued by The Bank of Nova Scotia on behalf of
Health Net, Inc. for the benefit of ***** with face amount of ***** and an
expiration date of February 1, 2012 (renews annually automatically).

3. Letter of Credit Number ***** issued by Bank of America, N.A. on behalf of
Health Net, Inc. for the benefit of ***** with face amount of ***** and an
expiration date of June 17, 2012 (renews annually automatically).

4. Letter of Credit Number ***** issued by Bank of America, N.A. on behalf of
Health Net, Inc. for the benefit of Health Net of California, Inc. with face
amount of $50,000,000.00 and an expiration date of December 22, 2011.

5. Letter of Credit Number ***** issued by Bank of America, N.A. on behalf of
Health Net, Inc. for the benefit of ***** with face amount of ***** and an
expiration date of January 11, 2012 (renews annually automatically).

6. Letter of Credit Number ***** issued by Bank of America, N.A. on behalf of
Health Net, Inc. for the benefit of ***** with face amount of ***** and an
expiration date of January 1, 2012 (renews annually automatically).

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01(b)

*****

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Commitments      Applicable
Percentage  

Bank of America, N.A.

   $ 97,000,000.00         16.166666667 % 

JP Morgan Chase Bank, N.A.

   $ 96,500,000.00         16.083333333 % 

Wells Fargo Bank, N.A.

   $ 96,500,000.00         16.083333333 % 

Sumitomo Mitsui Banking Corporation

   $ 75,000,000.00         12.500000000 % 

U.S. Bank National Association

   $ 60,000,000.00         10.000000000 % 

Union Bank, N.A.

   $ 50,000,000.00         8.333333333 % 

Citibank, N.A.

   $ 50,000,000.00         8.333333333 % 

Fifth Third Bank, an Ohio banking corporation

   $ 30,000,000.00         5.000000000 % 

The Bank of Nova Scotia

   $ 25,000,000.00         4.166666667 % 

Bank of Taiwan, Los Angeles Branch

   $ 10,000,000.00         1.666666667 % 

Deutsche Bank AG New York Branch

   $ 10,000,000.00         1.666666667 % 

Totals

   $ 600,000,000.00         100.000000000 % 

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.15

Subsidiaries and Significant Subsidiaries

LOGO [g247922g64d94.jpg]

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.02

Indebtedness Existing on the Closing Date

 

1. Existing capital lease obligations of Subsidiaries of Health Net, Inc.

 

2. Letters of Credit for which approximately $60.2 million were issued as of
October 18, 2011.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.03

Liens Existing on the Closing Date

 

1. Existing liens on real property to secure obligations of Health Net, Inc.
and/or any Subsidiary.

 

2. Existing liens relating to capital leases of Health Net, Inc. and/or any
Subsidiary.

 

3. Existing liens relating to restrictions or conditions imposed by law, rule,
regulation or regulatory administrative agreement, undertaking or determination
(including those imposed by HMO Regulations and Insurance Regulations).

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.06

Existing Restrictive Agreements

 

1. Agreements by and between Health Net Federal Services, Inc. and the TRICARE
Management Activity, a field activity of the Under Secretary of Defense for
Personnel and Readiness, the United States Department of Defense (or any
successor entity for the TRICARE program), including contracts MDA 906-03-C-0011
and HT9402-10-C-002 (TRICARE North Region).

 

2. Agreements number 95-23523 and 03-76182 by and between Health Net of
California, Inc. and Department of Health Services, as amended, and any other
agreement with a government agency or otherwise that requires Borrower or a
Subsidiary to maintain in cash or cash equivalents an amount equal to a portion
of the payments to be received or paid under the agreement.

 

3. Indenture governing Health Net, Inc.’s 6.375% Senior Notes due 2017, dated as
of May 18, 2007, by and between Health Net, Inc., as issuer, and The Bank of New
York Trust Company, N.A., a national banking association, as trustee.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 7.08

Existing Investments

 

1. All Permitted Investments by the Borrower and/or any Subsidiary as of the
Closing Date.

 

2. All interests in Subsidiaries listed on Schedule 5.15.

 

3. Investments in the following:

 

  (a) Miavita, Inc.

 

  (b) Denovis, Inc.

 

  (c) Navimedix, Inc.

 

4. Notes receivable from the following:

 

  (a) MedAvant Healthcare Solutions (formerly known as Proxymed, Inc.)

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 10.02

Certain Addresses for Notices

Health Net, Inc.:

Health Net, Inc.

21650 Oxnard Street

Woodland Hills, California 91367

Attention: Jonathan Rollins

Telephone: (818) 676-8827

Fax: (818) 676-6946

E-Mail: jonathan.rollins@healthnet.com

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention: Monique Haley

Telephone: 980-388-1043

Telecopier: 704-719-8510

E-Mail: monique.haley@baml.com

Bank of America, N.A.

New York, NY

ABA#: *****

Account #: *****

Account Name: Corporate Credit Services

Ref: Health Net, Inc.

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attn: Kevin Ahart

Telephone: 415-436-2750

Telecopier: 415-503-5000

Email: kevin.ahart@baml.com

With copy to:

Bank of America, N.A.

Corporate Debt Products

100 N. Tryon Street

Mail Code: NC1-007-17-11

Charlotte, NC 28255

Attention: Yinghua Zhang

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Telephone: (980) 387-5915

Telecopier: (312) 453-2722

Electronic Mail: yinghua.zhang@baml.com

L/C Issuer:

Bank of America, N.A.

1000 W Temple Street

Mail code: CA9-705-07-05

Los Angeles, CA 90012

Attn: Stella Rosales

Telephone: 213-481-7828

Telecopier: 213-457-8841

Email: stella.rosales@baml.com

Swing Line Lender:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention: Monique Haley

Telephone: 980-388-1043

Telecopier: 704-719-8510

E-Mail: monique.haley@baml.com

Bank of America, N.A.

New York, NY

ABA#: *****

Account #: *****

Account Name: Corporate Credit Services

Ref: Health Net, Inc.

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 24, 2011
(as amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Health Net, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Loans

 

  ¨ A conversion or continuation of Revolving Loans

 

  1. On                                               (a Business Day).

 

  2. In the principal amount of $                    .

 

  3. Comprised of                                     .

       [Type of Loan requested or to which existing Loans are to be continued or
converted]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          month(s).

       [One, two, three, six, nine or twelve months.]

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

The Borrower hereby confirms that all payments of interest for the Revolving
Loan contemplated in this Loan Notice will be made to the Administrative Agent
by wire transfer.

 

  HEALTH NET, INC.   By:                                                   
Name:                                               
Title:                                               



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Swing Line Lender

     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 24, 2011
(as amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Health Net, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                      (a Business Day).

 

  2. In the principal amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby confirms that all payments of interest for the Swing Line
Loan contemplated in this Swing Line Loan Notice will be made to the
Administrative Agent by wire transfer.

 

HEALTH NET, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

FORM OF PREPAYMENT NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 24, 2011
(as amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Health Net, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby notifies you of a voluntary prepayment of Revolving Loans
pursuant to Section 2.05(a)(i) of the Credit Agreement:1

 

  1. On                      (a Business Day).

 

  2. In the principal amount of $            .

 

  3. Comprised of             .

       [Type of Loan to be prepaid]

 

HEALTH NET, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

1  If such prepayment is to be funded with the proceeds of a refinancing of the
Loans and Commitments, specify the same and provide that such Prepayment Notice
may be revoked if such refinancing is not consummated.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D-1

FORM OF REVOLVING NOTE

Date:                     ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of October 24, 2011 (as
amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

HEALTH NET, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of

Loan Made

   End of
Interest  Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                       
                                                                               
                                                                               
                                                        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D-2

FORM OF SWING LINE NOTE

Date:             ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Swing Line Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of October 24, 2011 (as amended,
amended and restated, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest in respect of Swing Line
Loans shall be made directly to the Swing Line Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Swing Line Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Swing Line Note and
endorse thereon the date, amount and maturity of its Swing Line Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

HEALTH NET, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of

Loan Made

 

Amount of

Principal or

Interest Paid

This Date

   Outstanding
Principal
Balance This
Date    Notation
Made By

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 24, 2011
(as amended, amended and restated, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Health Net, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                     of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements:]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
at such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

--or—



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[4. Attached as Schedule 3 is a reconciliation of the financial covenant
analyses before and after giving effect to any change in GAAP that affects the
characterization of Capital Leases.]2

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,             .

 

HEALTH NET, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

2  To be provided with each Compliance Certificate after applicable changes in
GAAP.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

[To be completed by Borrower]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the revolving credit facility (including,
without limitation, the Letters of Credit and the Swing Line Loans included in
such facility) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor:                                 

 

  2. Assignee:                                  [and is an

 

  Affiliate of [identify Lender]/Approved Fund3]

 

  3. Borrower(s): Health Net, Inc.

 

  4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

  5. Credit Agreement: Credit Agreement, dated as of October [    ], 2011, among
the Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

 

3  Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. Assigned Interest:

 

Aggregate

Amount of

Commitment/Loans

for all Lenders*

   Amount of
Commitment/Loans
Assigned*      Percentage
Assigned of
Commitment/Loans4      CUSIP Number

$            

   $                      %      

$            

   $           %      

$            

   $           %      

[7. Trade Date:             ]5

Effective Date:             , 20             [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

   

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Name:

   

Title:

 

 

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]6 Accepted:

 

BANK OF AMERICA, N.A., as

    Administrative Agent

By:

 

 

 

Title:

 

[Consented to:]7

By:

 

 

 

Title:

 

6  To be added only if the consent of the Administrative Agent is required by
Section 10.06(b) of the Credit Agreement.

7  To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer and/or Swing Line Lender) is required by Section 10.06(b) of the
Credit Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (vi) it is not a Defaulting Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.